Citation Nr: 0027216	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for refractive error of 
the eyes, claimed as defective vision.

2. Entitlement to service connection for a bilateral foot 
condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION


The veteran had active service from January 1975 to January 
1979.

This appeal arises from a February 1998 and later rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, that determined that 
claims of entitlement to service connection for a bilateral 
foot condition and for an eye condition were not well 
grounded.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran submitted a notice of disagreement concerning 
only the claim for refractive error of the eyes; however the 
RO issued a statement of the case (SOC) concerning both 
issues.  The veteran then submitted a substantive appeal 
concerning only the eye issue.  During an April 1999 hearing, 
an RO hearing officer indicated that both issues were on 
appeal.  However, the veteran clarified that he had actually 
claimed service connection for a skin condition ("athlete's 
foot") of both feet.  The hearing officer referred this 
claim and another claim, for a skin condition of the face, to 
the rating board for development.  Subsequently, the RO 
issued a supplemental statement of the case (SSOC) concerning 
only the eye issue.  Under these circumstances, only the eye 
issue is before the Board. 

In December 1998, the veteran requested a hearing before a 
member of the Board.  A Board hearing was scheduled but the 
veteran failed to report.  The record reflects that in June 
2000, the Board notified the veteran in a letter mailed to 
his last known address that a hearing had been scheduled for 
July 2000.  The claims file notes that the veteran failed to 
report for the hearing, although the notification letter has 
not been returned by the United States Postal Service as 
undeliverable.  The veteran has not explained his failure to 
report or requested rescheduling of the hearing.   Under 
these circumstances, the Board considers the request for a 
hearing to be withdrawn by the veteran.  See 38 C.F.R. 
§ 20.702(d).



FINDING OF FACT

The veteran's refractive error or defective vision is 
congenital or developmental in nature.


CONCLUSION OF LAW

The claim for service connection for refractive error of the 
eyes, claimed as defective vision, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) disclose that in 
November 1974 he underwent a pre-enlistment examination where 
bilateral defective vision was found.  His right eye 
uncorrected distance acuity was 20/30.  His left eye 
uncorrected distance acuity was 20/40.  At entry into the 
service in January 1975, he was given a prescription for 
refractive error and issued eyeglasses.  In November 1979, he 
underwent a separation examination where his visual acuity 
was determined to be 20/70 right eye distant, uncorrected, 
and 20/100 left eye distant, uncorrected.  No other vision 
problems were noted during active service.  

The veteran submitted an application for service connection 
in June 1997 for an eye condition inter alia.  He reported 
that his eye disability began in 1975 and that he had 
received a VA eye examination in February 1997.

VA outpatient treatment reports received in January 1998 
include an optometry examination in February 1997.  The 
impression was refractive error.  In November 1998, the 
veteran submitted a VA eyeglass prescription dated in October 
1998.  

In April 1999, the veteran testified before an RO hearing 
officer that he was issued eyeglasses during active service 
because he was near-sighted and the lenses helped him shoot 
at distant targets more accurately.  He testified that since 
that time, his visual acuity had continued to decrease and 
that he had problems seeing at night.

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).

A well-grounded claim is one that is plausible.  The 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is not well grounded, it must fail and VA has no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  In addition, in the recent case of Morton v. West, 
12 Vet. App. 477 (1999), the Court held that, absent the 
submission and establishment of a well-grounded claim, VA 
cannot undertake the duty to assist the appellant in 
developing facts pertinent to his or her claim.  In Morton, 
the Court also indicated that the threshold for establishing 
a well-grounded claim is a low one.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board notes that refractive error of the eyes is not a 
disease or injury within the meaning of applicable 
legislation pertaining to entitlement to service connection.  
38 C.F.R. §§ 3.303(c), 4.9 (1999).  Therefore, the finding of 
refractive error in service does not meet the second Caluza 
requirement.  In view of the absence of any evidence of a 
disease or injury superimposed on the veteran's refractive 
error, his claim is not plausible.  Hence, it must be denied 
as not well grounded.

ORDER

The claim for service connection for refractive error of the 
eyes, claimed as defective vision, is denied as not well 
grounded.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals


 

